Citation Nr: 1755984	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  08-16 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.A.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied entitlement to an increased rating for left ear hearing loss and denied service connection for right ear hearing loss.

In June 2017, the RO issued a rating decision awarding service connection for right ear hearing loss and assigning a noncompensable rating for the now service-connected bilateral hearing loss disability, effective November 29, 2005.  The Board has recharacterized the issue in the case caption above in order to accurately reflect the matter remaining on appeal.
 
The Veteran and D.A. testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2015.  A transcript of the hearing is associated with the file.


FINDING OF FACT

Throughout the rating period, the Veteran's hearing impairment has not reached the level for which assignment of a compensable rating is warranted with the mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Bilateral Hearing Loss

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a)  When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b)  When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The Veteran was initially awarded service connection for left ear hearing loss in May 1994 with a noncompensable rating assigned, effective December 20, 1991.  He filed this claim for an increase by way of the statement received November 29, 2005, which was also construed as a claim for service connection for right ear hearing loss.  In June 2017, the RO awarded service connection for right ear hearing loss effective November 29, 2005.  Thus, the matter on appeal is whether a compensable rating is warranted for bilateral hearing loss at any time since the date of the November 2005 claim.

In response to his claim, the Veteran was afforded an audiological evaluation in November 2005.  The Board recognizes that the functional impact of any hearing loss present was not discussed with this examination report.  Subsequent VA examination reports and testimony collected at the Board hearing, however, show the impact of the hearing loss on the Veteran's day to day life.  Puretone thresholds at the November 2005 examination were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
10
5
15
LEFT
10
55
60
65

Thus, the puretone threshold average was 9 in the right ear and 48 in the left ear at that time.  Speech recognition was 92 percent in the right ear and 88 percent in the left ear. 

Applying the values above to Table VI results in a Level I Roman numeral designation for the right ear and Level II to the left ear.  Application of these results to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

January 2006 VA audiology clinic notes show issuance of a left ear hearing aid to replace a lost hearing aid.  The report notes the Veteran was educated in the use of basic, noise and acoustic telephone programs, thus the Board recognizes the functional impact of the hearing loss disability included difficulty hearing conversation, including on the telephone. 

The Veteran submitted a private audiogram report dated in July 2008.  The report does not include findings for puretone thresholds at the 3000 Hertz level and it is unclear whether the speech recognition evaluation was a controlled speech discrimination test (Maryland CNC).  This report, therefore, is not adequate for rating purposes and cannot be used in this evaluation.  38 C.F.R. § 4.85(a).  The Board need not seek clarification of the audiometric data in this report as there is credible evidence both before and after the July 2008 findings which details the severity of the Veteran's hearing loss throughout the pendency of this longstanding claim.  Cf. Savage v. Shinseki, 24 Vet. App. 259 (2011).

VA next afforded the Veteran a VA examination in April 2011.  He reported at that time that his observation of his hearing loss is that it increases up and down.  He reported difficulty while watching television or listening to the radio, as well as sometimes having difficulty hearing when people call him.  Puretone thresholds at that time were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
25
30
LEFT
20
60
65
65

Thus, the puretone threshold average was 24 in the right ear and 53 in the left ear.  Speech recognition was 84 percent in each ear. 

Applying the values above to Table VI results in a Level II Roman numeral designation for each ear.  Application of these findings to Table VII again results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

At the May 2015 Board hearing, the Veteran reported having trouble hearing while talking and watching television.  He reported being issued a hearing aid, but not wearing it because the sounds crackle.  See hearing transcript at page 4.  Because the Veteran generally described a worsening in this hearing level since the prior examination, the Board remanded the matter for a new examination.

Following the Board's Remand, the Veteran was again afforded a VA examination in June 2017.  The examiner reported that Veteran's hearing loss does not impact ordinary conditions of daily life, including the Veteran's ability to work.  His puretone thresholds at this time were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
20
35
45
LEFT
45
65
70
75

Puretone threshold average was 31 in the right ear and 64 in the left ear.  Speech recognition was 92 percent in the right ear and 80 percent in the left ear.  

Applying the values above to Table VI results in a Level I Roman numeral designation for the right ear and Level IV for the left ear.  Application of these results to Table VII again results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

There are no additional audiological tests to consider.  The Veteran's post-service VA clinical records show the issuance of hearing aids, but do not include audiometry findings that can be used in this analysis.  

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In accordance with this decision, the examiners in this case noted the Veteran's reports indicating he has a hard time hearing the television and difficulty hearing during conversation.  The Veteran was prescribed a hearing aid, but has reported a lack of use due to its ineffectiveness.  The Board indeed recognizes this functional impact of the Veteran's hearing loss.  On review of the file, even including consideration of the functional impact of the hearing loss on the Veteran's life, it is evident the criteria for a compensable rating under Diagnostic Code 6100 are not met.  Although the audiological evaluations clearly show the Veteran has hearing loss, the hearing loss has not yet met the compensable level under the rating schedule.  Thus, a compensable rating for bilateral hearing loss is not warranted under the schedular criteria. 

VA must consider all favorable lay evidence of record.  38 U.S.C. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, hearing testimony and the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a compensable rating for bilateral hearing loss at any time during the pendency of the claim.

Moreover, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record with regard to the bilateral hearing loss disability.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A compensable rating for bilateral hearing loss is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


